DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Amendment received on 12/16/2021. Claims 1-20 are currently pending.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. 4,250,905 (Applicant provided prior art) in view of Hayashi et al. 5,944,601 (Applicant provided Prior art).

Regarding claim 1, Kobayashi discloses a coin storage unit comprising: a housing (housing 8) [col. 8, l. 48-50] and multiple coin tubes (coin tube body 7) arranged interchangeably in the housing [col 8, l. 48col. 9, l. 28]; locking means (locking part 82 and 72 of level 82) which are actuatable between a locking position locking the coin tubes against removal from the housing and an unlocking position releasing the coin tubes for removal from the housing, wherein the locking means are each (both 82 and 72) arranged between two adjacent coin tubes in the housing and lock the adjacent coin tubes against removal from the housing in the locking position, and wherein the locking means only assume the locking position in a state of the adjacent coin tubes inserted completely into the housing [FIG 16] [col 8, l. 54- col. 9, l. 12].
However, it is unclear as to whether Kobayashi explicitly discloses coin tubes arranged interchangeably in the housing, wherein the coin tubes are independent of each other and removable from the housing in an axial direction. Hayashi discloses coin tubes arranged interchangeably in the housing, wherein the coin tubes are independent of each other and removable from the housing in an axial direction [col 9, l. 14-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Hayashi as Hayashi is analogous art that further discloses “judging the genuineness of entered coins, and sorts out the coins into genuine coins from counterfeit coins.” [col 1, l. 23-26]
Regarding claim 2, Kobayashi in view of Hayashi discloses all of the limitations of claim 1. Kobayashi further discloses the locking means are provided on the housing [IG 16].
Regarding claim 3, Kobayashi in view of Hayashi discloses all of the limitations of claim 1. Kobayashi further discloses the locking means are each arranged and formed symmetrically with respect to adjacent coin tubes [FIG 16]. 
Regarding claim 4, Kobayashi in view of Hayashi discloses all of the limitations of claim 1. Kobayashi further discloses the locking means comprise at least one locking lever (lever 82) that is pivotable on the housing between locking and unlocking position [FIG 16] [col 8, l. 54- col. 9, l. 12].
Regarding claim 5, Kobayashi in view of Hayashi discloses all of the limitations of claim 1. Kobayashi further discloses the at least one locking lever latches in the locking position on latching surface of the housing [FIG 16].
Regarding claim 7, Kobayashi in view of Hayashi discloses all of the limitations of claim 4. Kobayashi further discloses the locking lever is pivotably mounted on the housing by means of a latching system [FIG 16] [col 8, l. 54- col. 9, l. 12].
Regarding claim 8,
Regarding claim 9, Kobayashi in view of Hayashi discloses all of the limitations of claim 4. Hayashi discloses the guide means (#93, 103, 110, and 111) for guiding the guide coin tubes in a radial direction [FIG 14]. 
Regarding claim 10, Kobayashi in view of Hayashi discloses all of the limitations of claim 9. Hayashi further discloses guide projections on the coin tubes and guide webs on the housing corresponding to the guide projections [FIG 14]. 
Regarding claim 11, Kobayashi in view of Hayashi discloses all of the limitations of claim 10. Hayashi further discloses the coin tubes each have upper projection in an upper region of each of the coin tubes, and a lower guide projection in a lower region of each of the coin tubes, and wherein corresponding upper and lower guides webs are formed on the housing [FIG 14].
Regarding claim 12, Kobayashi in view of Hayashi discloses all of the limitations of claim 11. Hayashi further discloses the upper guide projection forms the locking projection [FIG 7].
Regarding claim 13, Kobayashi in view of Hayashi discloses all of the limitations of claim 11. Kobayashi further discloses the lower guide webs (81 a, 81b) have insertion bevels for the lower guide projection [FIG 16].
Regarding claim 14, Kobayashi in view of Hayashi discloses all of the limitations of claim 9.  Hayashi further discloses centering pins  and centering receptacles formed on a lower side of the coin tubes and on an associated bottom side of the housing, wherein the centering pins and the centering receptacles interlock in the state of the coin tubes completely inserted into the housing [FIG 14].
Regarding claim 15, Kobayashi in view of Hayashi discloses all of the limitations of claim 1. Kobayashi further discloses the coin tubes have different internal diameters in a range from 
Regarding claim 16, Kobayashi in view of Hayashi discloses all of the limitations of claim 10. Kobayashi further discloses radial distance between the guide projections and a tube center axis is the same for each of the coin tubes [FIG 16].
Regarding claim 17, Kobayashi in view of Hayashi discloses all of the limitations of claim 1. Kobayashi further discloses the coin storage unit is inserted into a main housing of a money changer [FIG 2].
Regarding claim 18, Kobayashi in view of Hayashi discloses all of the limitations of claim 10. Kobayashi further discloses the coin tubes have different internal diameters in a range from 17 mm to 33 mm (those ranges are well known in the art for coins), and wherein the coin tubes are operable to be arranged at different positions in the housing [abstract]. 
Regarding claim 19, Kobayashi in view of Hayashi discloses all of the limitations of claim 18. Kobayashi further discloses radial distance between the guide projections and a tube center axis is the same for each of the coin tubes [FIG 16].
Regarding claim 20, Kobayashi in view of Hayashi discloses all of the limitations of claim 11.  Hayashi further discloses centering pins  and centering receptacles formed on a lower side of the coin tubes and on an associated bottom side of the housing, wherein the centering pins and the centering receptacles interlock in the state of the coin tubes completely inserted into the housing [FIG 14].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. 4,250,905 (Applicant provided prior art) in view of Heiman 4,221,227 (Applicant provided Prior art).

Regarding claim 6, Kobayashi discloses all of the limitations of claim 4. However, fails to explicitly disclose the coin tubes each comprise at least one locking projection on their outer circumference, wherein the at least one locking lever rests in the locking position on locking projections of adjacent coin tubes.
Heiman discloses the coin tubes each comprise at least one locking projection on their outer circumference, wherein the at least one locking lever rests in the locking position on locking projections of adjacent coin tubes [FIG 1] [FIG 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Heiman as they are both analogous art and to facilitate servicing [abstract] as stated by Heiman.

Response to Arguments
Applicant’s arguments with respect to claims 1-20have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant amended claim 1 to overcome the U.S.C. §102 rejection of Kobayashi. However, upon further consideration, the combination of Kobayashi and Hayashi discloses the newly amended claims. Hayashi discloses “To remove the adapter tubes 80, 81 and 82 from the coin tubes 71, 72 and 73 respectively, each flange section is simply picked up and moved up away from the coin tubes 71, 72 and 73.” [col 9, l. 14-26] [FIG 9]. Therefore, the claims are rejected.  Further, the Examiner is providing pertinent art that also discloses coin tubes arranged interchangeably in the housing, wherein the coin tubes are independent of each other and removable from the housing in an axial direction, see below under pertinent art for reference. Therefore, claims 1-20 are rejected.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perkitny 2004/0097181 discloses coin tubes arranged interchangeably in the housing, wherein the coin tubes are independent of each other and removable from the housing in an axial direction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887    


/THIEN M LE/Primary Examiner, Art Unit 2887